Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of 
wherein the mounting frame (1) is detachably connected with the head-mounted apparatus, and the mounting frame (1) is provided with a connection member (6) connecting with the head-mounted apparatus, the connection member (6) being detachably connected with the mounting frame (1); the mounting frame (1) being provided with a connection control component (7) for controlling whether the connection member (6) is connected with the mounting frame (1), wherein the connection control component (7) comprises an operation portion (71), a reset portion (72), and a sliding portion (74), all of which are disposed on the mounting frame (1); one end of the sliding portion (74) is connected with the operation portion (71), and the other end is connected with the connection member (6); the sliding portion (74) is capable of being connected with or disengaged from the connection member (6) under the driving of the operation portion (71); the reset portion (72) causes the sliding portion (74) to always have a tendency of moving towards a position where the sliding portion (74) is connected with the connection member (6), wherein the mounting frame (1) comprises an inner casing (15) and an outer casing (13) which are mutually interlocked to form a receiving cavity, and the outer casing (13) is provided with a mounting groove (132) protruding in a direction away from the inner casing (15), and the operation portion (71) is inserted into the mounting groove (132) and movable relative to the mounting groove (132) to be close to or away from a groove bottom (1321) of the mounting groove (132): the reset portion (72) is disposed between the groove bottom (1321) of the mounting groove (132) and the operation portion (71), and the sliding portion (74) is disposed in the receiving cavity.

This is neither taught nor disclosed by the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd